Application GRANTED IN PART.

Defendants' request for an adjournment of the deadline to respond to Plaintiff's complaint is untimely, but is
nevertheless granted. Defendants shall answer, move or otherwise respond to the Complaint by May 18, 2020.

The initial pretrial conference, scheduled for April 9, 2020, is ADJOURNED to April 23, 2020, at 10:40 a.m. The
parties shall file the joint letter and proposed case management plan and scheduling order, pursuant to this
Court's Order at Dkt. No. 5, by April 16, 2020.

Dated: March 24, 2020
       New York, New York
     VIA ECF

      Judge Lorna G. Schofield
      Southern District of New York
      Thurgood Marshall United States Courthouse
      40 Foley Square
      New York, NY 10007

             Re:     Graciela Doncouse v. Lenwich 9th LLC and 66 West Associates LLC,
                     Index No. 20-cv-924

      Dear Judge Schofield:

              We are counsel to defendant Lenwich 9th LLC (“Defendant”) in the above captioned
      Americans With Disabilities Act action. We write with the consent of counsel for the Plaintiff to
      request an adjournment of Defendant’s time to respond to the Complaint, which I understand
      was due on March 17, 2020 and of the Preliminary Conference in this matter, which is currently
      set for April 9, 2020.

              We request adjournments of approximately 60 days for Defendant’s response to the
      Complaint and the Preliminary Conference as a result of the COVID-19 pandemic. Counsel for
      the Plaintiff consents to this request.

              There have been no previous requests for adjournments and there are no other scheduled
      dates in this matter. Counsel for the Plaintiff consents to this request.

                                                  Respectfully submitted,

                                                  /s/ Sarah E. Bell

                                                     Sarah E. Bell
